Citation Nr: 0515073	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and B.N.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Atlanta, Georgia, Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from July 1971 to June 
1976.

In a March 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for dental trauma.  
The veteran indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
October 2003.

In January 2005, a Travel Board hearing was held at the 
Atlanta RO before Kathleen K. Gallagher, who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c), (d).  A transcript of that hearing has 
been associated with the claims file.


FINDING OF FACT

Dental trauma of any sort is not shown by current medical 
evidence.


CONCLUSION OF LAW

Dental trauma of any sort, determined for the purpose of 
entitlement to VA dental treatment, was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1712(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.381, 17.161 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for dental trauma 
that he alleges was incurred during service when, while he 
was underneath an automobile on which he was making repairs, 
the transmission fell on him, striking him in the mouth.  For 
the reasons discussed below, the Board finds that the 
preponderance of the evidence is against his claim, and that 
his claim must therefore be denied.

Duty to Assist

Prior to proceeding with an examination of the merits of the 
claim pertaining to service connection for dental trauma, the 
Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, a VCAA notice letter was 
sent to the veteran in December 2002, identifying the 
information that needed to be furnished that would support 
his claim for service connection.  Such information was also 
set forth in the RO's March 2003 rating decision and in the 
statement of the case furnished to the veteran in October 
2003.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
December 2002 VCAA letter, the RO informed the veteran that 
it would seek all pertinent medical evidence, including any 
additional service medical records, other medical records, 
employment records, or records from other Federal agencies.  
The veteran was advised that VA would assist him in securing 
any private records that would support his claim; he was 
counseled that he was to send to VA any medical reports he 
had, and that if he wanted VA to obtain them on his behalf, 
he was to complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize the release of information from any doctors and/or 
hospitals concerning any treatment he had received.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R § 3.159(b)(1) (2004).  
In the December 2002 letter, the veteran was informed, in a 
section entitled "What Information or Evidence Do We Need 
From You," of the kinds of evidence he should submit.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R § 
3.159(b)(1) (2004).  The December 2002 letter advised the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  This 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the December 2002 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Therefore, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  The December 2002 VCAA letter 
informed the veteran that it would assist him by providing a 
medical examination or by obtaining a medical opinion if it 
was decided that such evidence was necessary to make a 
decision on his claim. 

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains the veteran's service 
medical records, along with post-service medical records 
pertaining to a variety of medical concerns.  In addition, 
the transcript of his January 2005 personal hearing has been 
associated with his claims file. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As noted above, he requested, and 
was afforded, a personal hearing before a Board judge.  The 
Board has carefully considered the provisions of the VCAA in 
light of the record on appeal and, for the reasons expressed 
above, finds that the development of the veteran's claim has 
been consistent with the provisions of the VCAA.  
Pertinent law and regulations

Service connection - in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).   A "current disability" means 
a disability shown by competent medical evidence to exist.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - requirements for dental benefits

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2004).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: 
(1) calculus; (2) acute periodontal disease; (3) third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service or was due to combat 
or in service trauma; (4) impacted or malposed teeth and 
other developmental defects unless disease or pathology of 
these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which is service-connected and compensable in 
degree; or is service-connected, but not compensable in 
degree, if the veteran qualifies under one of the categories 
outlined in subsection (b) of 38 U.S.C.A. § 1712 and in 38 
C.F.R. § 17.161 (2004).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; or

(B) is service-connected, but not compensable in degree, if :

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii) the veteran had served on active duty for a period of 
not less than 180 days or,

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (I) in the date of 
such veteran's subsequent discharge or release from such 
service, and (II) if a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction; and

(iv) the veteran's certificate of discharge or release from 
active duty does not bear a certification that the veteran 
was provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental x- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed;

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E) is a non-service-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where,

(H) the dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter.  38 
U.S.C.A. § 1712(a)(1),(2).

Under 38 C.F.R. § 17.161 (2004), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
2002); 38 C.F.R. § 17.93.

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service that took place before October 1, 1981 in 
certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. § 
17.161(d).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions that, in sound professional judgment, are having a 
direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g) (2004).  38 C.F.R. § 17.161(i).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j).

Analysis

The regulations do not provide for compensation for service-
connected dental disability in the sense that monetary 
benefits are awarded; see 38 C.F.R. § 3.381(a) and 38 C.F.R. 
Part 4 (VA's Schedule for Rating Disabilities), § 4.150, 
Diagnostic Codes 9900 through 9916.  (These diagnostic 
criteria, characterized as pertaining to dental and oral 
conditions, pertain to mandibular impairment, loss of the 
ramus, loss of the hard palate, maxillary impairment, and 
loss of teeth due to loss of substance of the body of the 
maxilla or mandible without loss of continuity; it is 
particularly stipulated that the ratings for loss of teeth 
pertain only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling).  Rather, dental disability may be 
service connected for the purpose of establishing eligibility 
for outpatient dental treatment.  The veteran's claim in this 
instance, while characterized as one for which service 
connection is sought, is in essence a request for VA dental 
treatment, in this case for the residuals of an inservice 
injury resulting in otherwise unidentified dental trauma.

Outpatient dental treatment is furnished by VA, on a one-time 
basis, only when application for such benefits is received 
within a specified period of time after service separation.  
With regard to veterans who completed service prior to 
October 1, 1981, including this veteran, such application for 
treatment was to have been made within one year after 
discharge or release.  See 38 C.F.R. § 17.161(b)(2)(i)(B).  

The veteran in the instant case completed service on June 8, 
1976; accordingly, application for outpatient dental 
treatment was to have been made by the veteran no later than 
June 7, 1977.  There is no evidence that he applied for 
dental treatment at that time, and he has not alleged 
otherwise.

The veteran's failure to timely apply for VA outpatient 
dental treatment does not, however, preclude entitlement to 
such treatment in all circumstances.  The regulations provide 
for exceptions to the one-time treatment rule discussed 
above.  Under 38 C.F.R. § 17.161, as noted above, outpatient 
dental treatment may be authorized when a claimant falls 
within one of the classes enumerated therein.  One such class 
is identified as Class II(a), whereby those claimants who 
have a service-connected noncompensable dental condition or 
disability that is the product of or otherwise due to service 
trauma may be authorized to receive any treatment as 
reasonably necessary for the correction of that condition or 
disability.  

The question that must accordingly be addressed is whether 
the veteran has a dental disability for which service 
connection could be granted; that is, if he has a current 
dental disability that was either incurred in or aggravated 
by his active service.  

This question must be answered in the negative.  A review of 
the complete medical record, which includes both in-service 
and post-service medical evidence, does not reveal the 
manifestation of any dental impairment or disability, whether 
the product of dental trauma or not.  The only evidence 
referencing the presence of a dental disability due to trauma 
is the veteran's own statements and testimony, to the effect 
that his "teeth were knocked out" when an automobile 
transmission fell on his face while he was in service.  He 
has not identified with specificity which teeth were 
"knocked out."  Likewise, he has not submitted any medical 
evidence identifying the teeth for which he is seeking 
service connection, nor has he put VA on notice that any such 
evidence is available and could be obtained.  

In brief, there is no evidence of a current disability.  As 
discussed above, a current disability is a threshold 
requirement for service connection; the presence of a 
disorder is clearly a prerequisite to any inquiry regarding 
whether that disorder is service connected.  

While implicit in the veteran's claim is his contention that 
he does currently manifest dental impairment that is the 
product of in-service dental trauma, laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Moreover, symptoms such as pain alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of a 
current disability, Hickson element (1) is not satisfied.  
The veteran's claim of entitlement to service connection for 
dental trauma must therefore be denied.

Since all three elements enumerated in Hickson must be shown 
for service connection to be found, further analysis as to 
whether dental trauma was manifested during service (Hickson 
element (2)), and whether there is a medical nexus between 
the disability shown in service and the current disability 
(Hickson element (3)), would not establish service 
connection.  However, for the sake of completeness, the Board 
will briefly discuss Hickson elements (2) and (3) as they 
relate to this claim.  

The veteran's service medical records are notable for the 
absence of any reports of dental examinations or treatment.  
The reports of periodic medical examinations do not reflect 
the results of any dental examinations that may have been 
undertaken concomitant with the physical examination 
conducted at that time.  While the Board is reluctant to draw 
any conclusion from the absence of such information, it must 
also be noted that the veteran's service medical records are 
devoid of reference to any accident or injury in which dental 
trauma would be a residual thereof; for example, there is no 
evidence of treatment for any injuries resulting from having 
an automobile transmission fall on the veteran's face.  
Clearly, such an accident would have resulted in injuries 
other than dental trauma, and the veteran has in fact 
testified as to such injuries.  Again, however, there are no 
clinical records of such injuries, either contemporaneous 
with such an accident or compiled thereafter.  The Board must 
conclude, based on the clear absence of any evidence of in-
service dental trauma, that Hickson element (2), an in-
service disability or injury, is not satisfied.

In the absence of any clinical findings of either current 
residuals of dental trauma, or in-service dental injury, a 
finding of a medical nexus (element (3)) is not possible, and 
indeed no such opinion has been presented.  Thus, as to the 
veteran's claim of entitlement to service connection for 
dental trauma, none of the elements enumerated in Hickson are 
satisfied.  

In addition, the evidence does not demonstrate that the 
veteran can avail himself of any of the other categories by 
which VA dental treatment can be provided.  Class I, Class 
II, and Class II(b) dental treatment require that the 
disability for which treatment be sought be service 
connected.  Class II(b) also requires that the claimant be a 
prisoner of war, as does Class II(c), a status not accruing 
to the veteran.  Class IIR eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided; review of the record does not show that 
the veteran had sought VA dental treatment prior to the 
current claim.  There is no evidence demonstrating that the 
veteran has a dental condition that impairs or aggravates a 
service-connected disability (Class III); that the veteran 
has service-connected disabilities rated as 100 percent 
disabling, either on a schedular basis or based on individual 
unemployability (Class IV); that the veteran is a participant 
in a VA rehabilitation program administered under 38 U.S.C.A. 
Chapter 31 (Class V); or that he is receiving, or is 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  

In view of the foregoing, therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for dental trauma.  
That claim, accordingly, must be denied.


ORDER

Service connection for dental trauma is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


